DETAILED ACTION
This Action is in response to Applicant’s  application  filed on 05/12/2021. Claims 1-16 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
Regarding to claim 1-16, the best prior art found during the prosecution of the application, Trundle Patent No. :( US 9, 064,394 Bl) hereinafter referred as Trundle, in view of Sun et al US Patent Application No.:( US 2017/0011308 Al) hereinafter referred as Sun. Trundle discloses the
image sensor receives input identifying one or more configuration images that show the door oriented in a closed position and stores data from the one or more configuration images that allows the image sensor to detect whether or not the door is oriented in a closed position based on a new image captured by the image sensor. The image sensor also may receive input defining a position of the door within the one or more configuration images and a position of one or more anchor points within the one or more configuration images that the image sensor may use to determine a frame of reference. Based on the one or more configuration images and the input received in learn mode, the image sensor generates and stores configuration data that allows the image sensor to determine whether or not the door is oriented in a closed position. The configuration data may include an image (or portion thereof) of the door oriented in a closed position and/or data identifying a location in images captured by the image sensor where features of the door are located when the door is oriented in a closed position. The image sensor then detects whether or not the door is oriented in a closed position by comparing a current captured image with the image of the door oriented in a closed position and/or by determining whether or not features of the door are found at the locations where features of the door are located when the door is oriented in a closed position. The image sensor captures an image of the door, analyzes the captured image based on the stored configuration data, and detects the door being oriented in a closed position based on the analysis. The image sensor may store this result and continue monitoring captured images of the door to detect when the door is opened. The image sensor also may report the result to a controller of a monitoring system that monitors the property where the door is located. In this regard, the image sensor may use the same signal used by a traditional contact door sensor such that the image sensor can replace a traditional door sensor and be retrofitted into the monitoring system without requiring modification of the controller of the monitoring system. The image sensor may store this result and report the result to the controller of the monitoring system that monitors the property where the door is located. As with a door closed signal, the image sensor may use the same door open signal used by a traditional contact door sensor such that the image sensor can replace a traditional door sensor and be retrofitted into the monitoring system without requiring modification of the controller of the monitoring system. In addition, the image sensor may trigger additional processing of one or more images of the door based on detection of the door being oriented in an open position. The additional processing may be performed to identify additional information about the door open event that is not capable of being captured by a traditional contact door sensor. Sun discloses the method that includes modifying, by the user interface component, a display representing the task, based on the received modification. The user interface component may change the display representing the task so that the text is displayed in a different format. The user interface component may change the display representing the task so that the text is displayed in a different font. The user interface component may change the display representing the task so that the text is displayed in a different color. The user interface component may change the display representing the task by displaying a sequence of images. However, Trundle and Sun et al fail to teach the method, system and apparatus for navigational assistance. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the global frame of reference; receiving an anchor definition containing (i) an anchor position in the global frame of reference, and (ii) a feature set corresponding to physical characteristics of the facility at the anchor position; receiving a task definition containing (i) a task position defined relative to the anchor position, and (ii) task overlay data; capturing, using an image capture module, a sequence of images; responsive to detecting the feature set of the anchor definition in the sequence of images, switching from the global navigation mode to a local navigation mode by determining a local device position of the mobile computing device relative to the anchor position; based on the local device position and the task position, determining whether the task position is within a field of view of the mobile computing device; responsive to determining that the task position is within the field of view, presenting the sequence of images overlaid with the task overlay data on a display.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642